  Case 1:21-cv-00095-RGA Document 1 Filed 01/27/21 Page 1 of 14 PageID #: 1




                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF DELAWARE

 --------------------------------------------------------
 ELAINE WANG,                                               :
                                                            :
                   Plaintiff,                               :   Civil Action No. ______________
                                                            :
 v.                                                         :   COMPLAINT FOR VIOLATIONS OF
                                                            :   SECTIONS 14(a) AND 20(a) OF THE
 NEOS THERAPEUTICS, INC., BRYANT                            :   SECURITIES EXCHANGE ACT OF
 FONG, BETH HECHT, ALAN HELLER,                             :   1934
 GERALD MCLAUGHLIN, JAMES                                   :
 ROBINSON, GREG ROBITAILLE, JOHN                            :   JURY TRIAL DEMANDED
 SCHMID, and LINDA M. SZYPER,                               :
                                                            :
                   Defendants.                              :
 --------------------------------------------------------   :

        Elaine Wang (“Plaintiff”), by and through her attorneys, alleges the following upon

information and belief, including investigation of counsel and review of publicly-available

information, except as to those allegations pertaining to Plaintiff, which are alleged upon personal

knowledge:

        1.       This is an action brought by Plaintiff against Neos Therapeutics, Inc., (“Neos

Therapeutics” or the “Company”) and the members of Neos Therapeutics’ board of directors (the

“Board” or the “Individual Defendants,” and collectively with the Company, the “Defendants”)

for their violations of Sections 14(a) and 20(a) of the Securities Exchange Act of 1934 (the

“Exchange Act”), 15 U.S.C. §§ 78n(a), 78t(a), and SEC Rule 14a-9, 17 C.F.R. 240.14a-9 and 17

C.F.R. § 244.100, in connection with the proposed merger between Neos Therapeutics and Aytu

BioScience, Inc. and its affiliates (“Aytu”).

        2.       Defendants have violated the above-referenced sections of the Exchange Act by

causing a materially incomplete and misleading Registration Statement on Form S-4 (the

“Registration Statement”) to be filed on January 27, 2021 with the United States Securities and
  Case 1:21-cv-00095-RGA Document 1 Filed 01/27/21 Page 2 of 14 PageID #: 2




Exchange Commission (“SEC”) and disseminated to the Company’s stockholders.                   The

Registration Statement recommends that the Company’s stockholders vote in favor of a proposed

transaction whereby Neutron Acquisition Sub, Inc., a wholly-owned subsidiary of Aytu, will

merge with and into Neos Therapeutics, with Neos Therapeutics surviving as a wholly-owned

subsidiary of Aytu (the “Proposed Transaction”). Pursuant to the terms of the definitive agreement

and plan of merger the companies entered into (the “Merger Agreement”), each Neos Therapeutics

stockholder will receive (1) 0.1088 shares of Aytu common stock (the “Exchange Ratio”)

(provided that the Exchange Ratio is subject to a downward adjustment based on amounts loaned

to Neos by Aytu pursuant to the Bridge Note (as described in the Registration Statement)) and (2)

any cash in lieu of fractional shares of Aytu common stock (the “Merger Consideration”).

       3.      As discussed below, Defendants have asked Neos Therapeutics’ stockholders to

support the Proposed Transaction based upon the materially incomplete and misleading

representations and information contained in the Registration Statement, in violation of Sections

14(a) and 20(a) of the Exchange Act. Specifically, the Registration Statement contains materially

incomplete and misleading information concerning the analyses performed by the Company’s

financial advisor, MTS Health Partners, L.P. (“MTS”), in support of its fairness opinion.

       4.      It is imperative that the material information that has been omitted from the

Registration Statement is disclosed to the Company’s stockholders prior to the forthcoming

stockholder vote so that they can properly exercise their corporate suffrage rights.

       5.      For these reasons and as set forth in detail herein, Plaintiff seeks to enjoin

Defendants from taking any steps to consummate the Proposed Transaction unless and until the

material information discussed below is disclosed to Neos Therapeutics’ stockholders or, in the




                                                 2
  Case 1:21-cv-00095-RGA Document 1 Filed 01/27/21 Page 3 of 14 PageID #: 3




event the Proposed Transaction is consummated, to recover damages resulting from the

Defendants’ violations of the Exchange Act.

                                  JURISDICTION AND VENUE

        6.      This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

violations of Sections 14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9.

        7.      Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over Defendant by this Court permissible under

traditional notions of fair play and substantial justice.

        8.      Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as under 28 U.S.C. § 1391, because Neos Therapeutics is incorporated in this District.

                                              PARTIES

        9.      Plaintiff is, and has been at all relevant times, the owner of Neos Therapeutics

stocks and has held such stocks since prior to the wrongs complained of herein.

        10.     Individual Defendant Bryant Fong has served as a member of the Board since 2009.

        11.     Individual Defendant Beth Hecht has served as a member of the Board since 2015

        12.     Individual Defendant Alan Heller has served as a member of the Board since 2009.

        13.     Individual Defendant Gerald McLaughlin has served as a member of the Board

since 2018 and is also the Company’s President and Chief Executive Officer.

        14.     Individual Defendant James Robinson has served as a member of the Board since

2019.




                                                   3
     Case 1:21-cv-00095-RGA Document 1 Filed 01/27/21 Page 4 of 14 PageID #: 4




        15.     Individual Defendant Greg Robitaille has served as a member of the Board since

2009.

        16.     Individual Defendant John Schmid has served as a member of the Board since 2015.

        17.     Individual Defendant Linda M. Szyper has served as a member of the Board since

2018.

        18.     Defendant Neos Therapeutics is a Delaware corporation and maintains its principal

offices at 2940 N. Highway 360, Grand Prairie, TX 75050. The Company’s stock trades on the

NASDAQ Stock Exchange under the symbol “NEOS.”

        19.     The defendants identified in paragraphs 10-17 are collectively referred to as the

“Individual Defendants” or the “Board.”

        20.     The defendants identified in paragraphs 10-18 are collectively referred to as the

“Defendants.”

                               SUBSTANTIVE ALLEGATIONS

A.      The Proposed Transaction

        21.     Neos Therapeutics, a pharmaceutical company, develops, manufactures, and

commercializes products for the treatment of attention deficit hyperactivity disorder (ADHD)

using its drug delivery technology platform. Its products are extended-release (XR) medications

in orally disintegrating tablets or liquid suspension dosage forms. The Company manufactures

and markets Adzenys XR-ODT amphetamine for the treatment of ADHD; Cotempla XR-ODT

methylphenidate to treat ADHD; Adzenys ER amphetamine for the treatment of ADHD; and

generic Tussionex, a hydrocodone and chlorpheniramine polistirex XR oral suspension for cough

and upper respiratory symptoms of a cold. It also offers NT0502, a clinical-stage product

candidate that has completed Phase I pilot pharmacokinetic trial for the treatment of neurological




                                                4
  Case 1:21-cv-00095-RGA Document 1 Filed 01/27/21 Page 5 of 14 PageID #: 5




conditions associated with excessive salivation and drooling to reduce chronic sialorrhea in

patients. The Company was incorporated in 2009 and is headquartered in Grand Prairie, Texas.

       22.     On December 10, 2020, the Company and Aytu jointly announced the Proposed

Transaction:

       ENGLEWOOD, Colo. and GRAND PRAIRIE, Texas, Dec. 10, 2020 (GLOBE
       NEWSWIRE) -- Aytu BioScience, Inc. (NASDAQ: AYTU), a specialty
       pharmaceutical company focused on commercializing novel products that address
       significant patient needs, and Neos Therapeutics, Inc. (NASDAQ: NEOS), a
       commercial-stage pharmaceutical company developing and manufacturing central
       nervous system-focused products, today announced that they have entered into a
       definitive merger agreement pursuant to which Neos will merge with a wholly
       owned subsidiary of Aytu in an all-stock transaction.

       Transaction Details

       Upon the effectiveness of the merger (the “Merger”), Neos stockholders will be
       entitled to receive 0.1088 shares of common stock of Aytu for each share of Neos
       common stock held, after taking into account the one-for-ten reverse split of Aytu’s
       common stock that was effected on December 8, 2020. The transaction will result
       in Neos stockholders owning approximately 30% of the fully diluted common
       shares of Aytu. The all-stock transaction is valued, on a fully diluted basis, at
       approximately $44.9 million based on the 10-day volume weighted average price
       of Aytu stock for the period ended December 9, 2020.

       The boards of directors of both companies have approved the transaction.

       Strategic Rationale and Financial Benefits of the Transaction

       The combined entity will have an increased footprint in the prescription pediatric
       market, an established, growing multi-brand ADHD portfolio addressing the $8.5
       billion ADHD market and significant combined revenue scale. For the 12-month
       period ending September 30, 2020, Neos generated $57.0 million in revenues. On
       a combined pro-forma basis for this same period, Aytu and Neos’ aggregate net
       revenue is over $100 million. In addition, this Merger facilitates operational and
       commercial synergies that can be harnessed to accelerate the path to profitability
       for the combined entity, with estimated annualized cost synergies of approximately
       $15.0 million beginning fiscal year 2022.

       “This is a truly transformative transaction, elevating the newly combined company
       to a $100 million revenue, leading specialty pharmaceutical company positioned
       for what we expect to be an accelerated path to profitability, continued revenue
       growth and further business diversification,” said Josh Disbrow, Chief Executive



                                                5
Case 1:21-cv-00095-RGA Document 1 Filed 01/27/21 Page 6 of 14 PageID #: 6




   Officer of Aytu BioScience. “The combination of Neos with the Aytu business
   further increases our footprint in an attractive pediatric medicine market, following
   our acquisition of the Cerecor pediatric Rx assets late last year. This transaction is
   an excellent strategic fit with our market expansion plans and we believe creates
   strong stockholder value.”

   Mr. Disbrow continued, “This transaction increases Aytu’s addressable market,
   adding the large and growing ADHD market, with 75.1 million scripts written
   annually. Importantly, and despite the impact of COVID-19 on this market, Neos’
   ADHD product growth significantly outpaced the overall ADHD market in the third
   quarter of 2020, with Adzenys XR-ODT prescriptions growing by 9.9 percent and
   Cotempla XR-ODT prescriptions growing by 6.5 percent. Expanding into ADHD
   with Neos is the ideal embodiment of Aytu’s strategy to build a portfolio of best-
   in-class prescription therapeutics and consumer health products competing in large
   markets.”

   Neos’ Chief Executive Officer, Jerry McLaughlin, stated, “I firmly believe Aytu
   BioScience is the right partner to continue the exceptional work our team has done
   to build the ADHD franchise into what it is today and to continue the development
   of NT0502 for the treatment of sialorrhea. By leveraging the respective commercial
   infrastructure of Neos and Aytu, including complementary sales call points and our
   best-in-class patient support program, Neos RxConnect, we expect continued
   growth of the product portfolio. After a thorough evaluation of strategic
   alternatives, the Board of Directors of Neos believes that this merger represents the
   highest-potential value creation opportunity for Neos stockholders.”

   Additional Information

   The combined company will be led by Josh Disbrow, Chief Executive Officer of
   Aytu and will be headquartered in Englewood, Colorado. The board of the
   combined company will consist of six members designated by Aytu and two
   members designated by Neos, including Neos Chief Executive Officer and Director
   Jerry McLaughlin and Neos Director Beth Hecht.

   The Merger is currently expected to close by the second quarter of 2021, subject to
   certain approvals by both Aytu and Neos stockholders and the satisfaction of other
   customary closing conditions.

   As part of the transaction, Aytu has agreed to provide Neos with access to up to
   $5.0 million cash for working capital needs for the period prior to the closing of the
   Merger. In addition, upon closing of the Merger, $15.0 million in principal of
   Neos’s existing senior secured debt facility with affiliates of Deerfield Management
   will be repaid, and Deerfield has agreed to allow the remaining debt under the
   facility to remain outstanding with the combined company following the Merger.
   Indebtedness under Neos’s existing ABL agreement with Encina Business Credit
   will also remain outstanding.



                                             6
     Case 1:21-cv-00095-RGA Document 1 Filed 01/27/21 Page 7 of 14 PageID #: 7




        Cowen is acting as the exclusive financial advisor to Aytu, and Dorsey & Whitney
        LLP is acting as its legal counsel. MTS Health Partners LP is acting as the exclusive
        financial advisor to Neos, and Goodwin Procter LLP is acting as its legal counsel.

                                               ***

        23.    The Board has unanimously agreed to the Proposed Transaction. It is therefore

imperative that Neos Therapeutics’ stockholders are provided with the material information that

has been omitted from the Registration Statement, so that they can meaningfully assess whether

or not the Proposed Transaction is in their best interests prior to the forthcoming stockholder vote.

B.      The Materially Incomplete and Misleading Registration Statement

        24.    On January 27, 2021, Neos Therapeutics and Aytu jointly filed the Registration

Statement with the SEC in connection with the Proposed Transaction. The Registration Statement

was furnished to the Company’s stockholders and solicits the stockholders to vote in favor of the

Proposed Transaction.     The Individual Defendants were obligated to carefully review the

Registration Statement before it was filed with the SEC and disseminated to the Company’s

stockholders to ensure that it did not contain any material misrepresentations or omissions.

However, the Registration Statement misrepresents and/or omits material information that is

necessary for the Company’s stockholders to make an informed decision concerning whether to

vote in favor of the Proposed Transaction, in violation of Sections 14(a) and 20(a) of the Exchange

Act.

Omissions and/or Material Misrepresentations Concerning Financial Projections

        25.    The Registration Statement fails to provide material information concerning

financial projections prepared by management and relied upon by MTS in its analyses. The

Registration Statement discloses management-prepared financial projections for the Company

which are materially misleading. The Registration Statement indicates that in connection with the

rendering of its fairness opinion, management prepared certain non-public financial forecasts (the


                                                 7
  Case 1:21-cv-00095-RGA Document 1 Filed 01/27/21 Page 8 of 14 PageID #: 8




“Company Projections” and “Aytu Projections”) and provided them to the Board and MTS with

forming a view about the stand-alone and pro forma valuations. Accordingly, the Registration

Statement should have, but fails to provide, certain information in the projections that

managements provided to the Board and its financial advisor. Courts have uniformly stated that

“projections … are probably among the most highly-prized disclosures by investors. Investors can

come up with their own estimates of discount rates or [] market multiples. What they cannot hope

to do is replicate management’s inside view of the company’s prospects.” In re Netsmart Techs.,

Inc. S’holders Litig., 924 A.2d 171, 201-203 (Del. Ch. 2007).

       26.     For the Neos Management Unadjusted Neos Projections, Neos Management Risk-

Adjusted Neos Projections, Neos Management Unadjusted Aytu Projections, Neos Management

Adjusted Aytu Projections, and Pro Forma Analysis, the Registration Statement provides values

for a non-GAAP (Generally Accepted Accounting Principles) financial metric for fiscal years 2021

through 2026: EBIT, but fails to provide line items used to calculate this metric or a reconciliation

of this non-GAAP metric to its most comparable GAAP measure, in direct violation of Regulation

G and consequently Section 14(a).

       27.     The Registration Statement also fails to disclose the reason why MTS only

calculated unlevered free cash flow from the Neos Management Risk-Adjusted Neos Projections

and Neos Management Adjusted Aytu Projections, and not also from the Neos Management

Unadjusted Neos Projections and the Neos Management Unadjusted Aytu Projections.

       28.     When a company discloses non-GAAP financial measures in a registration

statement that were relied on by a board of directors to recommend that stockholders exercise their

corporate suffrage rights in a particular manner, the company must, pursuant to SEC regulatory

mandates, also disclose all projections and information necessary to make the non-GAAP




                                                 8
  Case 1:21-cv-00095-RGA Document 1 Filed 01/27/21 Page 9 of 14 PageID #: 9




measures not misleading, and must provide a reconciliation (by schedule or other clearly

understandable method) of the differences between the non-GAAP financial measure disclosed or

released with the most comparable financial measure or measures calculated and presented in

accordance with GAAP. 17 C.F.R. § 244.100.

       29.     The SEC has noted that:

               [C]ompanies should be aware that this measure does not have a
               uniform definition and its title does not describe how it is calculated.
               Accordingly, a clear description of how this measure is calculated,
               as well as the necessary reconciliation, should accompany the
               measure where it is used. Companies should also avoid
               inappropriate or potentially misleading inferences about its
               usefulness. For example, "free cash flow" should not be used in a
               manner that inappropriately implies that the measure represents the
               residual cash flow available for discretionary expenditures, since
               many companies have mandatory debt service requirements or other
               non-discretionary expenditures that are not deducted from the
               measure.

       30.     Thus, to cure the Registration Statement and the materially misleading nature of the

forecasts under SEC Rule 14a-9 as a result of the omitted information in the Registration

Statement, Defendants must provide a reconciliation table of the non-GAAP measure to the most

comparable GAAP measure to make the non-GAAP metric included in the Registration Statement

not misleading.

Omissions and/or Material Misrepresentations Concerning Financial Analyses

       31.     With respect to MTS’ Discounted Cash Flow Analysis – Neos, the Registration

Statement fails to disclose: (i) the terminal values of Neos Therapeutics; (ii) the inputs and

assumptions underlying the use of the terminal exit revenue multiples ranging from 1.0x to 2.0x

and ranges of weighted average cost of capital of 15% to 19%; and (iii) Neos Therapeutics’ current

capitalization, as provided by Neos Therapeutics’ management.




                                                  9
 Case 1:21-cv-00095-RGA Document 1 Filed 01/27/21 Page 10 of 14 PageID #: 10




          32.   With respect to MTS’ Discounted Cash Flow Analysis – Aytu, the Registration

Statement fails to disclose: (i) the terminal values of Aytu; (ii) the inputs and assumptions

underlying the use of the terminal exit revenue multiples ranging from 2.0x to 2.7x and ranges of

weighted average cost of capital of 9% to 13%; and (iii) Aytu’s current capitalization, as provided

by Aytu’s management.

          33.   With respect to MTS’ Pro Forma Combination Analysis, the Registration

Statement fails to disclose the inputs and assumptions underlying the use of the terminal exit

revenue multiples ranging from 1.4x to 2.3x and ranges of weighted average cost of capital of

9.0% to 13.0%.

          34.   In sum, the omission of the above-referenced information renders statements in the

Registration Statement materially incomplete and misleading in contravention of the Exchange

Act. Absent disclosure of the foregoing material information prior to the special stockholder

meeting to vote on the Proposed Transaction, Plaintiff will be unable to make a fully-informed

decision regarding whether to vote in favor of the Proposed Transaction, and she is thus threatened

with irreparable harm, warranting the injunctive relief sought herein.

                                     CLAIMS FOR RELIEF

                                             COUNT I

                 On Behalf of Plaintiff Against All Defendants for Violations of
           Section 14(a) of the Exchange Act and Rule 14a-9 and 17 C.F.R. § 244.100

          35.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          36.   Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that proxy communications with stockholders shall not contain “any statement

which, at the time and in the light of the circumstances under which it is made, is false or



                                                 10
 Case 1:21-cv-00095-RGA Document 1 Filed 01/27/21 Page 11 of 14 PageID #: 11




misleading with respect to any material fact, or which omits to state any material fact necessary in

order to make the statements therein not false or misleading.” 17 C.F.R. § 240.14a-9.

       37.     Defendants have issued the Registration Statement with the intention of soliciting

stockholder support for the Proposed Transaction.          Each of the Defendants reviewed and

authorized the dissemination of the Registration Statement and the use of their name in the

Registration Statement, which fails to provide critical information regarding, among other things,

the financial projections that were prepared by the Company and relied upon by the Board in

recommending the Company’s stockholders vote in favor of the Proposed Transaction.

       38.     In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Individual Defendants,

by virtue of their roles as officers and/or directors, were aware of the omitted information but failed

to disclose such information, in violation of Section 14(a). The Individual Defendants were

therefore negligent, as they had reasonable grounds to believe material facts existed that were

misstated or omitted from the Registration Statement, but nonetheless failed to obtain and disclose

such information to stockholders although they could have done so without extraordinary effort.

       39.     Defendants were, at the very least, negligent in preparing and reviewing the

Registration Statement.     The preparation of a Registration Statement by corporate insiders

containing materially false or misleading statements or omitting a material fact constitutes

negligence.   Defendants were negligent in choosing to omit material information from the

Registration Statement or failing to notice the material omissions in the Registration Statement

upon reviewing it, which they were required to do carefully. Indeed, Defendants were intricately

involved in the process leading up to the signing of the Merger Agreement and the preparation and

review of strategic alternatives.




                                                  11
 Case 1:21-cv-00095-RGA Document 1 Filed 01/27/21 Page 12 of 14 PageID #: 12




          40.   The misrepresentations and omissions in the Registration Statement are material to

Plaintiff, who will be deprived of her right to cast an informed vote if such misrepresentations and

omissions are not corrected prior to the vote on the Proposed Transaction. Plaintiff has no adequate

remedy at law. Only through the exercise of this Court’s equitable powers can Plaintiff be fully

protected from the immediate and irreparable injury that Defendants’ actions threaten to inflict.

                                             COUNT II

 On Behalf of Plaintiff Against the Individual Defendants for Violations of Section 20(a) of
                                      the Exchange Act

          41.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          42.   The Individual Defendants acted as controlling persons of Neos Therapeutics

within the meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their

positions as directors of Neos Therapeutics, and participation in and/or awareness of the

Company’s operations and/or intimate knowledge of the incomplete and misleading statements

contained in the Registration Statement filed with the SEC, they had the power to influence and

control and did influence and control, directly or indirectly, the decision making of Neos

Therapeutics, including the content and dissemination of the various statements that Plaintiff

contends are materially incomplete and misleading.

          43.   Each of the Individual Defendants was provided with or had unlimited access to

copies of the Registration Statement and other statements alleged by Plaintiff to be misleading

prior to and/or shortly after these statements were issued and had the ability to prevent the issuance

of the statements or cause the statements to be corrected.

          44.   In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of Neos Therapeutics, and, therefore, is presumed to



                                                 12
 Case 1:21-cv-00095-RGA Document 1 Filed 01/27/21 Page 13 of 14 PageID #: 13




have had the power to control or influence the particular transactions giving rise to the Exchange

Act violations alleged herein, and exercised the same. The omitted information identified above

was reviewed by the Board prior to voting on the Proposed Transaction. The Registration

Statement at issue contains the unanimous recommendation of the Board to approve the Proposed

Transaction.   The Individual Defendants were thus directly involved in the making of the

Registration Statement.

       45.     In addition, as the Registration Statement sets forth at length, and as described

herein, the Individual Defendants were involved in negotiating, reviewing, and approving the

Merger Agreement. The Registration Statement purports to describe the various issues and

information that the Individual Defendants reviewed and considered. The Individual Defendants

participated in drafting and/or gave their input on the content of those descriptions.

       46.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       47.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9, by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons, these

defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate

result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       48.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                     RELIEF REQUESTED

       WHEREFORE, Plaintiff demands injunctive relief in her favor and against the Defendants

jointly and severally, as follows:


                                                 13
 Case 1:21-cv-00095-RGA Document 1 Filed 01/27/21 Page 14 of 14 PageID #: 14




          A.     Preliminarily and permanently enjoining Defendants and their counsel, agents,

employees and all persons acting under, in concert with, or for them, from proceeding with,

consummating, or closing the Proposed Transaction, unless and until Defendants disclose the

material information identified above which has been omitted from the Registration Statement;

          B.     Rescinding, to the extent already implemented, the Merger Agreement or any of

the terms thereof, or granting Plaintiff rescissory damages;

          C.     Directing the Defendants to account to Plaintiff for all damages suffered as a result

of their wrongdoing;

          D.     Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

          E.     Granting such other and further equitable relief as this Court may deem just and

proper.

                                           JURY DEMAND

          Plaintiff demands a trial by jury.

 Dated: January 27, 2021                            RIGRODSKY LAW, P.A.

                                               By: /s/ Gina M. Serra
 OF COUNSEL:                                       Seth D. Rigrodsky (#3147)
                                                   Gina M. Serra (#5387)
 WOLF HALDENSTEIN ADLER                            300 Delaware Avenue, Suite 210
 FREEMAN & HERZ LLP                                Wilmington, DE 19801
 Gloria Kui Melwani                                Telephone: (302) 295-5310
 270 Madison Avenue                                Facsimile: (302) 654-7530
 New York, NY 10016                                Email: sdr@rl-legal.com
 Telephone: (212) 545-4600                         Email: gms@rl-legal.com
 Facsimile: (212) 686-0114
 Email: melwani@whafh.com                           Attorneys for Plaintiff




                                                  14
